Citation Nr: 0118899	
Decision Date: 07/19/01    Archive Date: 07/24/01	

DOCKET NO.  01-03 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of filing request for waiver of recovery of 
overpayment of improved disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Department of Veterans Affairs (VA) Debt Management Center in 
St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The veteran received a letter dated January 20, 1997, 
notifying him of his overpayment and his right to request 
waiver of the overpayment within 180 days.  

2.  The veteran's request for waiver was not received until 
December 1999, more than 180 days after notification.  


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of 
improved disability pension benefits was not filed by the 
veteran.  38 U.S.C.A. § 5302 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 1.963(b), 3.1(q) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the duty to assist and 
notification requirements have recently been reaffirmed and 
clarified.  See VCAA.  The record reflects that the veteran 
has been provided with notifications concerning the denial of 
his claim and he and his representative have been provided 
with a statement of the case indicating the evidence 
necessary to substantiate his claim as well as the evidence 
that was considered in arriving at the determination to deny 
the claim.  The veteran and his representative have been 
afforded the opportunity to submit additional evidence and 
argument.  There is no indication that any further evidence 
is available or that additional notification is required that 
has not already been accomplished.  Therefore, the Board 
concludes that the VCAA has been complied with.  

A July 1996 RO decision determined that the veteran was 
permanently and totally disabled for VA pension purposes.  
Notification letters, dated in July 1996, informed the 
veteran that he had been awarded VA disability pension 
benefits. 

In November 1996 the veteran informed the VA that he had been 
awarded Social Security benefits.

By official letter, dated in December 1996, the veteran was 
informed that his VA pension benefits had been retroactively 
terminated effective September 1, 1996.  It was this 
retroactive termination that resulted in creation of an 
overpayment in the calculated amount of $2,061. 

An August 2000 certification reflects that the veteran was 
first notified by official letter dated January 20, 1997, of 
the overpayment.  This letter informed him of his rights, 
including that if he desired to request waiver of recovery of 
the overpayment he must do so within 180 days.  This 
certification reflects that the letter was sent to a specific 
address and not returned as undeliverable due to a bad 
address.  The certification reflects that the address used 
was obtained from the Internal Revenue Service. 

A review of the record reflects that the address used was 
different than an address supplied by the veteran in 
November 1996.  However, the record reflects that the veteran 
was admitted to a VA medical center on December 31, 1996.  In 
March 1997 the veteran submitted a statement which indicates 
that his address was the same as was used in the January 20, 
1997, notification letter to him.  On the basis of this 
evidence, the Board concludes that the January 20, 1997, 
notification was mailed to the veteran's most recent address 
of record.  

The veteran has indicated that he does not ever recall 
receiving a notice of the overpayment during the January 20, 
1997, time period.  

A request for waiver of an indebtedness will only be 
considered if it is made within 180 days following the date 
of notification of indebtedness that is issued on or after 
April 1, 1983.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  
Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).  In 
the absence of "clear evidence to the contrary," regularity 
of official acts, including the mailing of a letter by VA, is 
presumed.  Gold v. Brown, 7 Vet. App. 315, 319 (1995), citing 
United States Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1996).  

Although the veteran has indicated that he does not recall 
receiving the letter, on the basis of the record, the Board 
concludes that the January 20, 1997, letter was sent to the 
veteran's most recent address of record.  This is because 
although the address is different from that provided by the 
veteran in November 1996, the record indicates that he was 
hospitalized in late December 1996, and in March 1997, he 
provided the address to which the January 20, 1997, letter 
was addressed, and this address had been obtained from the 
Internal Revenue Service.  Therefore, as previously stated, 
the Board concludes that this was the most recent address of 
record.  Further, the record reflects that there is no 
indication that the letter was ever returned as 
undeliverable.  

A preponderance of the evidence establishes that the 
January 20, 1997, notice of overpayment, with the veteran's 
right to request waiver, was properly sent to the veteran.  
It is uncontroverted that the veteran did not file a request 
for waiver of recovery of the overpayment until 
December 1999.  Although the Board has taken into account the 
veteran's statement that he does not recall receiving the 
notice, there is no authority in the law which would permit 
VA to grant the veteran's request that VA accept his untimely 
request for waiver, and a preponderance of the evidence is 
against a finding that the veteran submitted a timely request 
for waiver of recovery of the overpayment of improved 
disability pension benefits in the calculated amount of 
$2,061.  

ORDER

The veteran's request for waiver of recovery of an 
overpayment of improved disability pension benefits was not 
timely filed.  The appeal is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

